Explanations of vote
Mr President, when I spoke during the discussion on the Galina Kozlova case, I expressed my gratitude to our colleagues from the PPE-DE Group Mr Kelam, Mr Landsbergis and Mr Tannock for initiating that resolution. I was informed later that the original initiative came from our Estonian colleague Mr Savi from the ALDE Group. I should therefore like to express my respect and gratitude to him.
(PL) On Nigeria, I voted in favour of the resolution tabled by the Group of the European People's Party (Christian Democrats) and European Democrats. I do not consider it a good one, but I believe that adopting the joint resolution tabled by the Left would bring far more discredit on the House. I believe the resolution tabled by the Group of the European People's Party is a better way forward.
I would remind you that there are no explanations of vote concerning emergency matters.
(FR) Mr President, I would just like to add a word to what Mr Libicki said: the Group of the European People's Party (Christian Democrats) and European Democrats's motion was not the result of a compromise.
That concludes the explanations of vote.
Before closing the sitting, I have some more announcements to make.